Slip Op. 13-57
                    UNITED STATES COURT OF INTERNATIONAL TRADE

MUELLER COMERCIAL DE MEXICO,
S. DE R.L. DE C.V.,

                                Plaintiffs,               Before: Leo M. Gordon, Judge
               v.
                                                          Court No. 11-00319
UNITED STATES,

                                Defendant.


                                              JUDGMENT

       Upon consideration of the parties’ joint status report dated May 1, 2013, and this
case having been submitted for decision, and the court, after due deliberation, having
rendered a decision; now in conformity with that decision, it is hereby
       ORDERED that count two of the complaint is voluntarily dismissed by Plaintiffs
with prejudice; it is further
       ORDERED that the challenged decision of the United States Department of
Commerce in Certain Circular Welded Non-Alloy Steel Pipe From Mexico, 76 Fed. Reg.
36,086 (Dep’t of Commerce June 21, 2011), is sustained for the reasons set forth in
Mueller Comercial de Mexico v. United States, 36 CIT ___, 887 F. Supp. 2d 1360
(2012); and it is further
       ORDERED that the subject entries enjoined in this action, see Mueller Comercial
de Mexico v. United States, Court No. 11-00139 (USCIT Sept. 1, 2011) (order granting
amended preliminary injunction), ECF No. 16, must be liquidated in accordance with the
final court decision, including all appeals, as provided for in Section 516A(e) of the Tariff
Act of 1930, as amended, 19 U.S.C.§ 1515a(e) (2006).


                                                                   /s/ Leo M. Gordon
                                                                 Judge Leo M. Gordon

Dated: May 2, 2013
       New York, New York